

117 HR 2531 IH: Veterans Earned Transportation Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2531IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Panetta (for himself, Mr. Lieu, Mr. Fitzpatrick, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans Affairs to provide transportation to and from Department of Veterans Affairs facilities in connection with vocational rehabilitation or counseling.1.Short titleThis Act may be cited as the Veterans Earned Transportation Act or the Vets ETA.2.Permanent authority for Secretary of Veterans Affairs to provide transportation to and from Department of Veterans Affairs facilities in connection with vocational rehabilitation or counselingSection 111A(a) of title 38, United States Code, is amended—(1)by striking (1) The Secretary and inserting The Secretary; and(2)by striking paragraph (2).